UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 15, 2012 SeaBright Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-34204 (Commission File Number) 56-2393241 (IRS Employer Identification No.) 1501 4th Avenue, Suite 2600 Seattle, Washington98101 (Address of Principal executive offices, includingZip Code) 206-269-8500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. On May 15, 2012, SeaBright Holdings, Inc. (the “Company”) held its annual meeting of stockholders.All matters submitted to a vote of the Company’s stockholders, as described in the Company’s definitive proxy statement on Schedule 14A filed with the Securities and Exchange Commission on April 12, 2012, were approved.The number of shares of common stock entitled to vote at the annual meeting was 22,409,710, representing the number of shares of common stock outstanding as of the record date, or April 2, 2012. The results for each matter voted on were as follows: a.Election of Directors.The following directors were elected for terms expiring at the next annual meeting: Votes for Votes Withheld Broker Non-Votes John G. Pasqualetto Joseph A. Edwards William M. Feldman Mural R. Josephson George M. Morvis Clifford Press Michael D. Rice b.Ratification of the Audit Committee’s appointment of KPMG LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2012.The appointment of KPMG LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2012 was ratified. Shares Voted for Proposal Shares Voted Against Proposal Abstain c.Advisory vote on approval of the compensation of the Company’s named executive officers as disclosed in the proxy statement under “Executive Compensation.”The compensation of the Company’s named executive officers as disclosed in the proxy statement under “Executive Compensation” was approved on an advisory basis. Shares Voted for Proposal Shares Voted Against Proposal Abstain Broker Non-Votes 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SEABRIGHT HOLDINGS, INC. Date: May 17, 2012 By: /s/ Neal A. Fuller Name: Neal A. Fuller Title: Senior Vice President, Chief Financial Officer and Assistant Secretary 3
